J-A05037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,,                 IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

VICTOR MCKEEVER,

                        Appellant                   No. 754 WDA 2016


               Appeal from the Order Entered May 23, 2016
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-MD-0000711-2016


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED MAY 26, 2017

     Appellant, Victor McKeever, appeals from the trial court’s order

denying his petition for writ of habeas corpus, through which Appellant

sought to halt his extradition to New York where he faces drug and

conspiracy charges.     After this Court denied Appellant’s petition to stay

extradition pending the outcome of this appeal, Appellant was, in fact,

extradited to New York. As such, the Commonwealth argues that Appellant’s

appeal from the merits of the trial court’s order has been rendered moot,

while Appellant asserts the applicability of exceptions to the mootness

doctrine. After careful review, we dismiss the instant appeal as moot.

     The following history of the case was provided by the trial court:

          On December 30, 2015 the Supreme Court of the State of
     New York issued an arrest Warrant for [Appellant]. [Appellant]
     was arrested by [the] Allegheny County Sheriff's Office on
     January 7, 2016, pursuant to a fugitive arrest warrant issued by
J-A05037-17


     the Police Department of Nassau County, New York. On April 6,
     2016 the Commonwealth notified [Appellant] of its receipt of
     requisition papers from the State of New York which included a
     Governor's extradition warrant from the State of New York, a
     Governor's extradition warrant from the Commonwealth of
     Pennsylvania, an application for requisition from the District
     Attorney of Nassau County, and an indictment.

            On April 11, 2016, [Appellant] moved for a reasonable
     period of time to file a Petition for Writ of Habeas Corpus
     ("Habeas Petition") to challenge his extradition to New York.
     [Appellant] was given thirty (30) days to furnish this [c]ourt with
     his Habeas Petition. [Appellant] filed his Habeas Petition on May
     10, 2016, and an evidentiary hearing was scheduled for May 23,
     2016. [Appellant] was charged (as per the New York Governor's
     Warrant) with Conspiracy in the Second Degree (two counts),
     Conspiracy in the Fourth Degree, Operating as a Major
     Trafficker, Criminal Possession of a Controlled Substance in the
     First Degree, Criminal Possession of a Controlled Substance in
     the Second Degree, and Criminal Possession of a Controlled
     Substance in the Third Degree. At the hearing, [Appellant]'s
     counsel focused solely on the allegation that [Appellant] is
     alleged to have committed one of his crimes on November 22,
     2015. This [c]ourt took notice that [Appellant] is also charged
     with a conspiracy spanning several months. [Appellant] further
     argues that since he allegedly was not in New York, he therefore
     cannot be a fugitive. This [c]ourt knows well that conspiracy law
     does not require presence. [Appellant] also raised the issue that
     he was incorrectly identified as the subject of the warrant and
     wished to contest his identity as the person requested in the
     warrant. The Commonwealth produced evidence of verification
     from New York, the FBI, and fingerprint evidence. Counsel
     continued to focus on the fact that [Appellant] was alleged to
     have committed an overt act on a date he was not in New York -
     to the complete exclusion of the conspiracy charge. [Appellant]
     then took the stand of his own volition, where he stated that he
     had "never been in New York."            On cross-examination[,]
     [Appellant] was asked if he knew several of the other members
     of the alleged conspiracy. [Appellant] acknowledged that he did
     know some of the individuals named in the indictment and
     warrant. At this juncture the [c]ourt ended examination to avoid
     any impingement upon [Appellant]'s Fifth Amendment Rights.
     The [c]ourt then [denied] [Appellant]'s Habeas Petition and
     signed an [o]rder [granting] [e]xtradition.


                                    -2-
J-A05037-17



Trial Court Opinion (TCO), 7/8/16, at 2-4 (emphasis and internal citations

omitted).

      Appellant promptly filed a timely notice of appeal on May 25, 2016.

The same day, in the trial court, he also filed an application to stay his

extradition pending the outcome of this appeal. The trial court immediately

denied the motion without comment. See order, 5/25/16, at 1. Appellant

then filed in this Court, again on the same day, an application to stay his

extradition   pending   the   outcome   of   this   appeal   (hereinafter,   “Stay

Application”). On May 26, 2016 this Court issued a temporary stay of the

extradition order pending our review of the Stay Application.                 The

Commonwealth filed an answer to Appellant’s Stay Application on May 27,

2016. Appellant filed a letter response to the Commonwealth’s answer on

May 31, 2016. This Court then issued the following order:

      Upon consideration of Appellant[’s] May 25, 2016 "Emergency
      Miscellaneous Petition for Stay or Injunction Pending Appeal" and
      supplement, filed by Mikhail N. Pappas, Esquire, and upon review
      of the Commonwealth's May 27, 2016 "Response to Emergency
      Miscellaneous Petition for Stay or Injunction Pending Appeal" the
      following is hereby ORDERED: this Court's temporary stay
      entered on May 26, 2016 is LIFTED and Appellant's petition for
      stay is DENIED.

Order, 6/1/16, at 1.




                                    -3-
J-A05037-17



       Also on June 1, 2016, Appellant filed an “Amended Request for

Relief.”1 On June 6, 2016, this Court entered an order stating:

       Upon consideration of Appellant[’s] June 1, 2016 “Appellant’s
       Amended Request for Relief and Brief in Support,” the request
       for summary relief is DENIED, without prejudice for Appellant to
       re-raise the matter before a panel assigned to this appeal.

Order, 6/6/16, at 1.

       The trial court issued its Pa.R.A.P. 1925(a) opinion on July 8, 2016. In

that opinion, the trial court noted that Appellant had already been extradited

to New York as of the date of its filing. TCO at 2. On October 20, 2016,

Appellant filed an application to remand this matter to the trial court,

premised on the ostensible discovery of “after-discovered evidence … that

the District [Attorney] of Nassau County proffered false testimony or failed

to disclose exculpatory information for the purpose of obtaining Appellant's

extradition.” Appellant’s Application for Remand, 10/20/16, at 4 ¶ 10. On

November 2, 2016, this Court issued an order denying that request. Order,

11/2/16, at 1.

       Appellant now presents the following questions for our review:



____________________________________________


1
  In this filing, Appellant additionally requested summary relief pursuant to
Pa.R.A.P. 123, in addition to presenting arguments in favor of a stay. See
Appellant’s Amended Request for Relief and Brief in Support, 6/1/16 (asking
this Court to vacate the extradition order and to grant Appellant’s Habeas
Petition filed before the trial court). It appears that when Appellant filed this
document, he was unaware of this Court’s June 1, 2016 order denying the
stay.



                                           -4-
J-A05037-17


        I.   Did the Trial Court err or abuse its discretion when it
             denied Appellant's Petition for Writ of Habeas Corpus and
             entered an Order of Court to Extradite Fugitive, where the
             Trial Court found beyond a reasonable doubt and the
             Commonwealth stipulated to the fact that Appellant was
             not in the demanding [s]tate on November 22, 2015?

       II.   Did the Trial Court err or abuse its discretion when it found
             that Appellant was a non-fugitive subject to extradition,
             and it based this finding on its consideration of
             jurisdictional facts that were not expressly alleged in the
             requisition papers and/or on its consideration of probable
             cause as to the charges in the demanding state?

      III.   Did the District Attorney of Nassau County proffer false
             testimony or fail to disclose material exculpatory evidence,
             thereby resulting in the denial of Appellant's constitutional
             right to due process under the Fourteenth Amendment to
             the United States Constitution?

Appellant’s Brief at 6.

      Before we address the merits of Appellant’s claims, we must attend to

a threshold question, raised by the Commonwealth in its Brief, of whether

Appellant’s claims have been rendered moot by his extradition to New York.

      The claim of mootness … stands on the predicate that a
      subsequent change in circumstances has eliminated the
      controversy so that the court lacks the ability to issue a
      meaningful order, that is, an order that can have any practical
      effect. Such an argument, like all claims disputing the existence
      of a case or controversy, is intertwined with the precept that
      Pennsylvania courts do not issue purely advisory opinions. See,
      e.g., Pittsburgh Palisades Park, LLC v. Commonwealth,
      585 Pa. 196, 203, 888 A.2d 655, 659 (2005). In In re Gross,
      476 Pa. 203, 382 A.2d 116 (1978), for example, this Court
      dismissed as moot a case in which a patient had objected to
      having a mental health facility administer medication against his
      will. The case was dismissed because by the time it reached this
      Court the plaintiff was no longer a patient at the facility, and
      hence, “there was nothing for the lower court to enjoin, nor can
      this Court now order the injunctive relief sought below.” Id. at
      211, 382 A.2d at 120–21; see also Allen v. Birmingham

                                      -5-
J-A05037-17


       Twp., 430 Pa. 595, 244 A.2d 661 (1968) (finding moot an
       appeal of a common pleas court's refusal to enjoin an excavation
       where the excavation had been completed); Strassburger v.
       Phila. Record Co., 335 Pa. 485, 487, 6 A.2d 922, 923 (1939)
       (dismissing as moot an appeal from the denial of an injunction of
       a shareholder's meeting where the meeting had already
       occurred).

Burke ex rel. Burke v. Indep. Blue Cross, 103 A.3d 1267, 1271 (Pa.

2014).

         It appears quite evident to this Court that this matter has been

rendered moot. In the court below, Appellant sought solely to prevent his

extradition to New York. Appellant has now been extradited to New York.

Accordingly, there no longer appears to be a case or controversy about

which this Court could issue a meaningful opinion.                   Appellant has not

argued, nor can we conceive of, how this Court could issue any order by

which Appellant would be returned to Pennsylvania.                   This Court has no

jurisdiction in New York or over New York authorities. As such, any opinion

on the merits of Appellant’s claims would be merely advisory in nature, as it

would not serve to dictate the outcome of this case in any meaningful way.

This case is not merely ‘arguably’ moot, it is quintessentially moot.

Nevertheless,      Appellant,    in   his      reply   brief,   asserts   exceptions   to

Commonwealth’s claim of mootness.2 We will address each of these issues

in turn.

____________________________________________


2
  Initially, we recognize that Appellant asserts that the Commonwealth
“waived” its mootness claim, because it did not raise it before the trial court.
(Footnote Continued Next Page)


                                            -6-
J-A05037-17



                       Exceptions to the Mootness Doctrine

      Appellant offers several arguments that the mootness doctrine is

either inapplicable here, or that an exception applies.       First, Appellant

contends that his claims are not mooted because he filed an application for a

stay of extradition, which, he argues, is factually distinct from a case upon

which the Commonwealth “heavily relies” in asserting mootness in this

matter, Commonwealth v. Caffrey, 508 A.2d 322 (Pa. Super. 1986).

Appellant’s Reply Brief at 4.

      In Caffrey, the appellant filed a petition for writ of habeas corpus

seeking to prevent his extradition to Delaware. The petition was denied in

the trial court, and Caffrey appealed from the decision.     However, Caffrey

was extradited prior to the issuance of this Court’s decision. Consequently,

the Caffrey Court quashed the appeal as moot.        In a footnote, the Court

commented:

      This does not leave all those denied the writ no appellate review.
      A stay of the extradition could be sought pending appeal. See,
      for example, Commonwealth ex rel. Raucci v. Price, 409 Pa.
90, 185 A.2d 523 (1962). Had appellant utilized that procedure,
                       _______________________
(Footnote Continued)

Appellant’s Reply Brief at 11. We find such argument to be bordering on
frivolity, both legally and factually. Appellant was not extradited until after
he filed his appeal and, indeed, after this Court denied his Stay Application.
Clearly, mootness arose while this Court held jurisdiction, and after the trial
court was deprived of it. Nevertheless, a priori, mootness is not an issue
which can be waived. It is nonsensical to think that a finding of waiver with
regard to mootness could magically imbue this Court with the power to act
where there no longer exists a case or controversy upon which to act.
Accordingly, we reject Appellant’s waiver claim.



                                            -7-
J-A05037-17


       he would, most likely, still be in this state and we would have
       the ability to rule on the merits of his appeal. However, he did
       not and we do not.

Id. at 324 n.3.

       With virtually no discussion, Appellant summarily concludes that the

Caffrey Court’s footnote stands for the proposition that the mere filing of an

application to stay necessarily precludes a finding of mootness. We read no

such certainty in the above passage.             The footnote demonstrate that the

Caffrey Court was stating no more than that failure to seek a stay was fatal

to Caffrey’s appeal.      It says nothing about whether such a stay would be

automatically granted, much less whether, if denied, the mere filing of the

stay immunizes the appellant from a mootness determination. We read this

comment by the Caffrey Court as saying only that an appellant must take

adequate steps to permit an appellate court to rule on the merits of his or

her claims. It does not say that taking such steps will always ensure a ruling

on the merits.       Moreover, as will be discussed below, Appellant neither

provided adequate support for his stay request, nor did he exhaust all his

remedies to avoid extradition pending his appeal.            Accordingly, we reject

Appellant’s reliance on Caffrey.3
____________________________________________


3
  We arrive at the same conclusion with regard to Appellant’s citation of
Commonwealth v. Shaffer, 612 A.2d 1354 (Pa. 1992) (per curiam order)
(citing Caffrey, without any relevant discussion, for the proposition that,
“Because [the a]ppellant failed to request a Stay of Extradition … he was
extradited…. Accordingly, we must grant the Commonwealth’s Motion to
Dismiss”). In extradition matters, absent some delay in the extradition
proceedings, the failure to seek a stay of extradition will be fatal to an
(Footnote Continued Next Page)


                                           -8-
J-A05037-17



      Next, Appellant directs our attention to our June 6, 2016 order,

wherein we denied his request for summary relief, “without prejudice for

Appellant to re-raise the matter before a panel assigned to this appeal.”

Order, 6/6/16, at 1.        Appellant argues that “to declare that this matter is

now moot would be prejudicial and inconsistent therewith.”               Appellant’s

Reply Brief at 4. We disagree.

      Appellant’s Stay Application was not denied by our June 6, 2016 order.

Appellant’s Stay application was denied by the order we issued on June 1,

2016. Therefore, our June 6, 2016 order addressed only Appellant’s claim

for summary relief on the merits.                 These separate orders addressed

completely different claims for relief. Appellant appears to conflate the two

by suggesting that mootness, which was more directly the result of this

Court’s failure to grant the stay,4 is fundamentally inconsistent with our

failure to grant summary relief.          Appellant’s Stay Application, by contrast,

was not dismissed without prejudice. Accordingly, we ascertain no merit to

Appellant’s claim that our rejection of his request for summary relief, without

prejudice, is inconsistent with a finding of mootness.



                       _______________________
(Footnote Continued)

appeal on the merits on mootness grounds. That does not mean, however,
that every stay of extradition will necessarily be granted.
4
  As discussed below, our denial of Appellant’s stay request was, in turn, a
direct result of Appellant’s failure to properly and adequately argue that he
was entitled to such relief.




                                            -9-
J-A05037-17



        We also see no merit in Appellant’s undeveloped claim that the

Commonwealth’s opposition to the stay in its answer to Appellant’s Stay

Application (premised, in part, on the merits of extradition) is fundamentally

inconsistent with its current mootness claim. It is not at all surprising that

the Commonwealth’s strategy changed as the underlying circumstances

attendant to this appeal changed. Indeed, mootness would seem to apply

equally to either party’s claims regarding the merits of the trial court’s

extradition order.

        Next, Appellant argues that that this matter presents an exception to

mootness under the reasoning set forth in Sibron v. New York, 392 U.S.
40 (1968).5      Sibron was convicted of a drug offense.       In his appeal, he

challenged an order denying his claim that certain evidence had been

admitted in violation of the constitution. After exhausting his appeal in New

York’s appellate courts, Sibron appealed to the United States Supreme

Court. However, it was asserted that Sibron’s constitutional claims had been

rendered moot by the expiration of his sentence. The Sibron Court ruled

that “mere release of the prisoner does not mechanically foreclose

consideration of the merits by this Court.” Sibron, 392 U.S at 51. Instead,

the    Court recognized two         exceptions to   the   mootness doctrine, as

summarized by the Commonwealth Court of Pennsylvania in Mistich v.


____________________________________________


5
    A companion case to Terry v. Ohio, 392 U.S. 1 (1968).



                                          - 10 -
J-A05037-17



Commonwealth, Pa. Bd. of Probation and Parole, 863 A.2d 116 (Pa.

Cmwlth. 2004):

      Sibron recognized two possible exceptions to the doctrine of
      mootness as a result of completion of a criminal sentence
      allowing review on the merits: (1) where the case could not be
      brought before the expiration of the sentence and the
      controversy was a continuing one; and (2) where under either
      state or federal law further penalties or disabilities can be
      imposed as a result of the judgment which has been satisfied.
      Sibron discussed Pollard v. United States, 352 U.S. 354, 77
S. Ct. 481, 1 L. Ed. 2d 393 (1957), in which the Supreme Court
      abandoned all inquiry into the actual existence of specific
      collateral consequences and in effect presumed that they
      existed. “[T]he possibility of consequences collateral to the
      imposition of sentence is sufficiently substantial to justify our
      dealing with the merits.” Id. at 358, 77 S. Ct. 481.

Mistich, 863 A.2d at 120 n.5.

      Appellant contends that the first Sibron exception applies.           The

entirety of his argument in this regard is as follows:

             The first exception applies where, "a petitioner could not
      have brought his case to [this Court] for review before the
      expiration of his [confinement]," Sibron[,] 392 U.S. at 51…. This
      exception flows from the principle that "a State may not
      effectively deny a convict access to its appellate courts until he
      has been released and then argue that his case has been mooted
      by his failure to do what it alone prevented him from doing."
      Id.[]

             The   first  exception    clearly   applies   here.   [The]
      Commonwealth filed an Answer in opposition to the Appellant's
      Application for Stay, and in response[,] [] Appellant's request,
      for relief was denied, "without prejudice for Appellant to re-raise
      the matter before a panel assigned to this appeal." But for the
      Commonwealth's Answer in opposition, the Appellant would not
      have been extradited. Thus, under this first exception this
      Honorable Court clearly should not deem this matter moot.

Appellant’s Reply Brief at 6-7 (emphasis omitted).


                                     - 11 -
J-A05037-17



      Appellant’s argument is unconvincing. First, Appellant does not even

analyze the entire Sibron exception at issue. He omits consideration, and

fatally so, of the second requirement, that the “the controversy was a

continuing one.” Mistich, 863 A.2d at 120 n.5. Here, the controversy is not

the underlying criminal charges, or his pre-trial incarceration for such

charges. Rather, the “controversy” at issue is whether the trial court erred

when it ordered Appellant’s extradition to New York. While Appellant may in

fact remain incarcerated in New York, his incarceration in Pennsylvania, by

means of an extradition detainer, is not “continuing.” Id.

      Second, Appellant simply restates a proposition we reject on its face.

Appellant’s Stay Application was not denied without prejudice; his request

for summary relief was denied without prejudice. Even if that were not the

case, it is not clear how this matter relates to the first Sibron exception. If

there is such a relationship, Appellant makes no effort to draw one, other

than to state that it is so.

      Appellant’s     focus    on   the   Commonwealth’s         Answer    to   his   Stay

Application in relation to the first Sibron exception is mystifying. Appellant

offers no legal authority, and no logical argument, in support of the notion

that the Commonwealth is not permitted to argue against an application to

stay extradition pending an appeal.         We ascertain nothing improper in the

Commonwealth’s behavior in this regard.              It was Appellant’s burden to

demonstrate     the    necessity     of   granting   a   stay.      It    was   not    the

Commonwealth’s burden to demonstrate otherwise.

                                          - 12 -
J-A05037-17



      Moreover,     Appellant’s   Stay    Application,   while   properly   invoking

Pa.R.A.P. 1732 (governing “Application[s] for Stay or Injunction Pending

Appeal”), failed to follow the dictates of that rule in a meaningful fashion.

Rule 1732(b) directs that the “application shall also show the reasons for the

relief requested….”    The Stay Application, however, provided virtually no

justification for the granting of the stay beyond a boilerplate argument that

Appellant would be prejudiced if the stay were not granted, because “the

demanding state could arrive at any moment to extradite Appellant.” Stay

Application, at ¶ 7.

      To obtain a stay pursuant to Rule 1732, an applicant must

         make a substantial case on the merits and show that
         without the stay, irreparable injury will be suffered.
         Additionally, before granting a request for a stay, the court
         must be satisfied the issuance of the stay will not
         substantially harm other interested parties in the
         proceedings and will not adversely affect the public
         interest.

Commonwealth v. Melvin, 79 A.3d 1195, 1200 (Pa. Super. 2013) (quoting

Maritrans G.P., Inc. v. Pepper, Hamilton & Scheetz, 573 A.2d 1001,

1003 (Pa. 1990)).

      Appellant’s boilerplate argument in his Stay Application did not “make

a substantial case on the merits….”           Id. (emphasis added).         Appellant

merely noted that he was subject to immediate extradition, with no

discussion of the legal issues relevant to that determination.                 While

Appellant argued that he would be “greatly prejudiced” if not granted a stay,

Stay Application at ¶ 7, he made no assertion that such prejudice would be

                                         - 13 -
J-A05037-17



“irreparable,” Melvin, 79 A.3d at 1200.        Nor did Appellant discuss the

potential effect on other parties, or how the granting of the Stay Application

would not “adversely affect the public interest.” Id. Simply put, Appellant’s

Stay Application made no effort to discuss or analyze the applicable law

governing this Court’s determination of whether granting a stay was

appropriate in this circumstance.    For all of the above reasons, we reject

Appellant’s claim that the first Sibron exception to mootness applies.

      Next, Appellant claims that the second Sibron exception applies. With

respect to that exception, the entirety of Appellant’s argument is as follows:

             The second exception "permits adjudication of the merits
      of a criminal case where 'under either state or federal law further
      penalties or disabilities can be imposed... as a result of the
      judgment which... has been satisfied.' Sibron[], 392 U.S. [at]
      54 (citing St. Pierre v. United States, 319 U.S. 41 (1943)).
      This exception has expanded to the extent that the 'mere
      possibility' [of collateral consequences] is enough to preserve a
      criminal case from ending 'ignominiously in the limbo of
      mootness.'" Id. at 55 (citing Parker v. Ellis, 362 U.S. 574, 577
      (1960) (dissenting opinion)). Thus, even if this Court were to
      find that the case or controversy ended when [] Appellant was
      extradited to the demanding state, the fact that [] Appellant has
      remained incarcerated throughout the pendency of this [a]ppeal
      triggers    the    applicability  of  the    continuing   collateral
      consequences exception to mootness.

Appellant’s Reply Brief at 7.

      Appellant’s discussion of this issue is simply inadequate. His summary

conclusion is not supported by the cited authorities. Clearly, Sibron and the

related authorities are discussing mootness in the context of an appeal from

a criminal conviction, not an appeal from an extradition order. The collateral



                                     - 14 -
J-A05037-17



consequences discussed in those authorities are collateral to a criminal

conviction.    For example, a felony conviction may continue to burden

individuals long after a sentence has expired by dramatically increasing the

consequences of future convictions, divesting that individual of the right to

vote in some jurisdictions, prohibiting access to certain social services

available to non-felons, and/or impairing future employment opportunities.

If Appellant ultimately faces such collateral consequences, it will be because

he is convicted in New York, not because he was extradited to New York.

Indeed, because Appellant is subject to trial in New York, he may still avoid

the collateral consequences of a conviction.    Accordingly, the mootness of

the instant appeal does not permanently end Appellant’s opportunity to

escape the collateral consequences of a criminal conviction which has not

yet, to this Court’s knowledge, even occurred. As such, we disagree that the

second Sibron exception applies.

      Finally, we are compelled to note that Appellant premises many of his

arguments against a determination of mootness on the fact that he

attempted to preserve the case or controversy at issue by filing his Stay

Application.   That application was defective in many regards, as discussed

above. Additionally, this Court’s denial of Appellant’s Stay Application did not

completely divest Appellant of a remedy in Pennsylvania’s Courts. Following

the issuance of our order denying his Stay Application, Appellant failed to

seek reconsideration of the order denying the stay, or by appealing that




                                     - 15 -
J-A05037-17



decision to our Supreme Court. By failing to exhaust all available remedies,

Appellant’s claims of injustice are significantly diminished on their face.

      In sum, we conclude that every issue raised in Appellant’s brief has

been rendered moot by his extradition to New York. There is no longer any

possibility of this Court’s providing any form of relief to Appellant and, as

such, any opinion issued by this Court would be merely advisory in nature.

Moreover, Appellant has failed to prove any applicable exception to the

mootness doctrine. Accordingly, we dismiss the instant appeal as moot.

      Appeal dismissed as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2017




                                     - 16 -